 
Exhibit 10.1
Agreement and Release


AGREEMENT AND RELEASE
 
AGREEMENT AND RELEASE, dated June 25, 2006 (this “Agreement”), between Novastar
Resources Ltd., a Nevada corporation (“Novastar”), and David DiRicco, an
individual (“DiRicco”).
 
BACKGROUND
 
DiRicco claims that pursuant to a verbal arrangement he had with Novastar
relating to providing investor relations services for a one year period, he is
entitled to certain equity compensation, namely, 500,000 warrants to purchase
Novastar common stock with an exercise price of $0.15 per share. Novastar
disputes this matter, including the amount of claimed compensation for any
services provided to Novastar. Novastar and DiRicco desire to resolve the
respective claims that each party has or may have against the other upon the
terms and conditions set forth in this Agreement without admitting liability
therefore, in order to resolve all issues and to avoid the uncertainty, expense
and burden of litigation.
 
NOW, THEREFORE, in consideration of the promises, representations, warranties
and covenants contained herein, and intending to be legally bound hereby, the
parties agree as follows:
 
1. RELEASE BY DIRICCO For the consideration and mutual promises specified herein
and other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, DiRicco on behalf of himself, his affiliates, agents,
employees, assigns, representatives, heirs, and any person or entity that claims
any right or interest through or on behalf of any of the foregoing (each a
“Releasor”) hereby releases, forgives and forever discharges Novastar, Thorium
Power, Inc., their respective subsidiaries, affiliates, successors,
predecessors, or agents, and their present or former employees, officers,
directors, attorneys and other agents (collectively, the “Novastar
Representatives”) from any and all liabilities, obligations, claims, actions,
covenants, contracts, agreements, promises, damages and demands whatsoever,
whether known or unknown, suspected or unsuspected, matured or unmatured, both
at law (including federal and state securities laws) and in equity, which
Releasor now has or has ever had against Novastar or any Novastar
Representatives arising contemporaneously with or prior to the date of this
Agreement on account of, arising out of, or in any way related to any services
(including, without limitation, any services relating to investor relations)
provided to Novastar or any Novastar Representative by DiRicco or any Releasor,
any compensation or other benefits payable therefor by a Novastar
Representative, or any other matter relating thereto. For the consideration and
mutual promises specified herein and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, DiRicco agrees for
himself and anyone claiming for or through him or any third party, to waive,
release, promise and agree not to bring or pursue any judicial, quasi-judicial
or administrative action against any Novastar Representative for any reason
whatsoever arising out of any claim released by this Agreement. DiRicco further
acknowledges and agrees that he has not already filed or otherwise commenced any
such action and that he has not assigned, sold or given any of the rights he is
releasing to any person or entity.


2. OBLIGATIONS OF NOVASTAR.  In consideration for DiRicco signing this
Agreement, Novastar shall promptly, and in any event within ten business days,
issue to DiRicco 182,291 shares of Novastar’s Common Stock (the “Shares”).
Novastar shall use commercially reasonable efforts to include the Shares in the
first registration statement filed by Novastar with the Securities and Exchange
Commission hereafter, other than a registration statement on form S-4 or S-8 or
any other form that is not available for the registration of the Shares. This
obligation of Novastar shall be subject to any existing conflicting contractual
obligations of Novastar that may limit the ability of Novastar to register the
Shares.  



--------------------------------------------------------------------------------


3. REPRESENTATIONS AND WARRANTIES.


(a)   Representations and Warranties of DiRicco. DiRicco hereby represents and
warrants that he has the requisite capacity to enter into this Agreement and to
carry out his obligations hereunder and that all the statements made by him in
this Agreement are true and accurate. This Agreement has been duly executed and
delivered by DiRicco and constitutes a valid and binding obligation of DiRicco
enforceable in accordance with its terms and conditions.


(b)   Representations and Warranties of Novastar. Novastar represents and
warrants that it has the requisite power to enter into this Agreement and to
carry out its obligations hereunder and that the terms of this Agreement have
been fully disclosed to the Board of Directors (or similar authority) of
Novastar, and that the requisite approvals have been obtained, prior to its
execution. This Agreement has been duly executed and delivered by Novastar and
constitutes a valid and binding obligation of Novastar enforceable in accordance
with its terms and conditions.


4. NON-DISPARAGEMENT. DiRicco shall not in any way, directly or indirectly,
disparage any Novastar Representative and, without limiting the generality of
the foregoing, will not make any public or private written or verbal statements
regarding any Novastar Representative that are negative or otherwise disparaging
of any such Novastar Representative.


5. MISCELLANEOUS.


(a)   Entire Agreement. This Agreement together with the exhibits and schedules
hereto, if any, constitute the entire agreement among the parties and supersede
any and all prior agreements, discussions, representations and warranties among
the parties with respect to the matters set forth herein. The parties have not
relied upon any statements or representations made by any party outside the
content of this Agreement.


(b)   Choice of Law. This Agreement shall be governed by and enforceable in
accordance with the laws of the Commonwealth of Virginia, without giving effect
to the conflict of law principals thereof.


(c)   Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original but all
of which together shall constitute but one agreement. Facsimile execution and
delivery of this Agreement shall be legal, valid and binding for all purposes.


(d)   Severability. If any provision of this Agreement is determined to be
unlawful or otherwise unenforceable, the remaining provisions of this Agreement
shall nevertheless continue in full force and effect.


(e)   Parties in Interest; Assignment. This Agreement is binding upon the
parties and their respective successors, heirs, legal representatives and
permitted assigns.


(f)   Construction. This Agreement shall not be construed against the party
preparing it, but shall be construed as if the parties collectively prepared it
and any uncertainty or ambiguity shall not be interpreted against any party.


(g)   Modifications; Waiver. This Agreement may not be modified orally. No
breach of any provision hereof may be waived unless in writing. Waiver of any
breach shall not be deemed to be a waiver of any other breach of the same or of
any other provision hereof. All modifications to this Agreement must be in
writing and signed by the parties to be charged.


2

--------------------------------------------------------------------------------


(h)   No Assignments. DiRicco hereby represents and warrants that there has been
no assignment or transfer whatsoever of any of the claims released herein.
DiRicco agrees to defend and indemnify Novastar against any claim based upon,
arising out of or in connection with any such assignment or transfer of a claim
released hereunder.


(i)   Advice of Counsel. Each party to this Agreement has had the opportunity to
discuss the matter with legal counsel, and enters into this Agreement only after
such consultation.


(j)   Waiver Of Jury Trial. EACH PARTY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SETTLEMENT AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.


(k)  Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
on the signature page hereto. Any party may send any notice, request, demand,
claim, or other communication hereunder to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail, or electronic mail),
but no such notice, request, demand, claim, or other communication shall be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties notice in the manner herein set forth.


(l)   No Admission of Liability or Wrongdoing. This Agreement and the
negotiations and discussions leading up to this Agreement effect the settlement
of claims which are denied and contested, and do not constitute, nor shall they
be construed as, an admission of liability by the parties. This Agreement is
made solely for the purpose of avoiding the burden and expense of litigation
which would be imposed on the parties if the disputes between them remained
unsettled. This Agreement does not constitute an admission by any of the parties
hereto that they have engaged in any unlawful act. Each of the parties hereto
expressly deny that they have engaged in any unlawful act and deny liability for
all claims any other party had, has, or may have against them.




[Signature Page Follows]
 
3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
DAVID J. DIRICCO
Address:
 
1426 Maddux Drive
 
Redwood City, CA 94061
   
/s/ David J. DiRicco                                                  
 
David J. DiRicco
     





NOVASTAR RESOURCES LTD.
Address:
 
800 Greensboro Drive, Suite 800
 
McLean, VA 22102
   
By:/s/ Seth Grae                                                      
 
Seth Grae
 
President
 






 
4

--------------------------------------------------------------------------------

